Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Cumberland Farms, Inc.
d/b/a Cumberland Farms #23,

Respondent.

Docket No. C-14-437
FDA Docket No. FDA-2013-H-1647

Decision No. CR3142

Date: March 5, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (“CTP”) filed an Administrative Complaint
(“Complaint”) against Respondent, Cumberland Farms, Inc. d/b/a Cumberland
Farms #23, alleging facts and legal authority sufficient to justify imposing a civil
money penalty of $500. Respondent did not timely answer the Complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and order that
Respondent pay a civil money penalty in the amount of $500.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (“FDA”) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly sold
cigarettes to minors and failed to verify that a cigarette purchaser was of sufficient
age, thereby violating the Federal Food, Drug, and Cosmetic Act (“Act”) and its
implementing regulations, found at 21 C.F.R. Part 1140. CTP seeks a civil money
penalty of $500.

On January 14, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days Respondent should
pay the penalty, file an answer, or request an extension of time within which to file
an answer. CTP warned Respondent that if it failed to take one of these actions
within 30 days an Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision by default ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Therefore, pursuant to 21 C.F.R. § 17.11(a), lam
required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Cumberland Farms #23, an establishment that sells
tobacco products and is located at 76 City Hall Avenue, Gardner,
Massachusetts 01440. Complaint 4 3.

e On May 22, 2013, during an inspection of Respondent’s establishment, an
FDA-commissioned inspector observed that “a person younger than 18
years of age was able to purchase a package of Newport Non-Menthol Box
cigarettes . . . at approximately 4:22 PM.” Complaint § 10.

¢ On June 6, 2013, CTP issued a Warning Letter to Cumberland Farms #23
explaining that the inspector’s May 22, 2013 observation constituted a
violation of a regulation found at 21 C.F.R. § 1140.14(a). In addition to
describing the violation, the letter advised Respondent that the FDA may
initiate a civil money penalty action or take other regulatory action against
Respondent if it failed to correct the violation. The letter also stated that it
was Respondent’s responsibility to comply with the law. Complaint § 10.

¢ On June 21, 2013, Michael Fleming, Respondent’s Corporate Counsel,
responded in writing to the Warning Letter on Respondent’s behalf. “Mr.
Fleming stated that the establishment trains all employees on its tobacco
sales policy, and provides them with various training and reference
materials that reinforce this policy. Mr. Fleming also stated that the
establishment would try to identify the employee who sold the tobacco
product to the minor to enforce the establishment’s tobacco policy.”
Complaint § 11.

e On August 7, 2013, during a subsequent inspection of Respondent’s
establishment, FDA-commissioned inspectors documented that “a person
younger than 18 years of age was able to purchase a package of Newport
Box cigarettes . . . at approximately 1:33 PM[,] and... [that] the minor’s
identification was not verified before the sale... .” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under

21 C.F.R. § 1140.14(a), retailers may not sell cigarettes to any person younger
than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer must verify, by
means of photo identification containing the bearer’s date of birth, that no
cigarette purchasers are younger than 18 years of age.

Here, Respondent violated 21 C.F.R. § 1140.14(a) by selling cigarettes to minors
on May 22, 2013, and August 7, 2013. Respondent also violated 21 C.F.R.

§ 1140.14(b)(1) on August 7, 2013, when its staff did not verify, by checking a
cigarette purchaser’s photographic identification, that a cigarette purchaser was 18
years of age or older. Respondent’s actions and omissions on multiple occasions
at the same retail outlet constitute violations of law that warrant a civil money
penalty. Accordingly, I find that a civil money penalty of $500 is permissible
under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

